DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to the response filed on June 22, 2022 (“June 2022 Response”) and the response filed August 18, 2021 (“August 2021 Response”).  The June 2022 Response contained, inter alia, amendments to the specification, and amendments to the abstract.  The August 2021 Response contained, inter alia, claim amendments (“August 2021 Claim Amendments”) and “REMARKS” (“August 2021 Remarks”).
Claims 17-22, 24-25, 29, and 31-33 are currently pending and have been examined. 

Response to Amendment
In the June 2022 Response and with respect to the amendments to the specification, and amendments to the abstract, Applicant filed a clean copy and a marked-up copy of each.
37 C.F.R. §1.121 as discussed in MPEP §714 II. B. sets forth the manner of making amendments to the specification.  In particular, MPEP §714 II. B. states that 
“Replacement paragraphs must include markings to show the changes. A separate clean version of any replacement paragraphs is not required.”
“Where the abstract is being substantially rewritten and the amended abstract bears little or no resemblance to the previously filed version of the abstract, a new (substitute) abstract may be provided in clean form accompanied by an instruction for the cancellation of the previous version of the abstract. The text of the new abstract must not be underlined. It would be counterproductive for applicant to prepare and provide an abstract so riddled with strike-through and underlining that its meaning and language are obscured from view and comprehension.”
Because Applicant provided the old Abstract in the “clean copy” form, because the marked-up copy of the Abstract was provided completely underlined, because the clean form of the specification does not reflect the changes made in the marked-up copy, and because 37 C.F.R. §1.121 (as discussed in MPEP §714 II. B.) requires the new abstract in clean form, because the text of the new abstract must not be underlined, because the abstract presented in the clean form does not reflect the changes of the abstract presented with mark-up, and because the specification presented in clean form also does not reflect the changes made in the marked up version, the amendments to the specification, and amendments to the abstract in the June 2022 Response are a Non-Compliant Amendment.  See MPEP §714 II. F.
 Because this application is not in condition for allowance, because two notices of non-compliant amendment have already been issued, because the errors noted above are considered errors that would not otherwise prevent the subsequent examination of this application, to show a good faith effort by the Examiner to advance prosecution, and in accordance with the spirit of the guidance set forth in the USPTO memorandum1 by Focarino, Peggy, tilted “Non-Compliant Amendment,”2 the Examiner hereby deems (for this one time only) the amendments to the specification, and amendments to the abstract in the June 2022 Response compliant.
However, Applicant is given actual notice that should any future amendment be non-compliant because the response does not (for any reason) comply with 37 C.F.R. §1.121 (as discussed in MPEP §714), the amendment will be considered a non-compliant amendment and the Examiner will issue a “Notice of Non-Compliant Amendment (37 CFR 1.121)” See USPTO Form PTOL-324.
Because the Examiner has (for this one time only) deemed the amendments to the specification, and amendments to the abstract in the June 2022 Response compliant, an office action on the merits is set forth below.

Claim Objections
Claim 33 is objected to because of the following informalities:  the claim recites “at least one or a data, a location” which appears to be a typographical error of “at least one of a data…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 29 recites “the database is configured to be updated to provide identification of service providers, invited guests, and a delivery person including police, utility workers, domestic workers, and caregivers.”  Due to the grammatical structure of the claim, it is unclear if identification is required of the entire group of: “service providers, invited guests, delivery person including police, utility workers, domestic workers, and caregivers.”  Due to the grammatical structure of the claim, it is also unclear what exactly is “including police, utility workers, domestic workers, and caregivers.”  In other words, it is unclear if the “delivery person” includes “police, utility workers, domestic workers, and caregivers” or if the identification includes “police, utility workers, domestic workers, and caregivers” in addition to identifying “a delivery person.”  Claim 33 recites similar language; thus, it is rejected for the same reasons given above.  For purposes of applying the prior art, the “delivery person” will be interpreted as including “police, utility workers, domestic workers, and caregivers.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22, 25, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 2012/0147192 A1)(“Wright”) in view of Gobeyn et al. (US 2008/0294017 A1)(“Gobeyn”).

As to Claim 17, Wright discloses a system for collecting criteria based digital content data about a collection target, the system comprising:
one or more autonomous collection machines (processor 122 and cameras 102) in signal communication with a network (Internet 20)(Fig.1), wherein the collection machines are autonomous or semi-autonomous (“the processor is operable to receive multiple data streams from the sensors, to analyse the received data streams to detect an event, to send a trigger to the camera to capture video footage when an event is detected by the processor;” [0006]);
a sensor (sensors 124) associated with the one or more collection machines (“the processor in communication with the sensors and the camera over a communications network” [0005]); and
a database (“database,” [0098]),
wherein
a collection criteria (“trigger rules,” [0121]) is provided to a collection machine of the one or more collection machines (“configuration of trigger rules referred…”[0121]),
the collection criteria includes collecting the digital content data (i.e. identifier of video footage 112, see Fig.1 and [0055] and “an identifier is allocated to each event and the captured video footage, and can be 30 transmitted with time and date information to the data administration subsystem 120 for subsequent processing” [0058]) related to one or more collection targets (i.e.: “tracking of individuals and objects within a…zone” [0136])([0090] and [0121]),
the collection machine is configured to collect the digital content data of at least video (identifier of video footage 112, see Fig.1 and [0055] and [0098]) and at least one of a date, a location, and a time associated with the collection target with the sensor, when a threshold (“the processor 122 analysing whether some predefined trigger rules associated with an event have been satisfied. Data streams from a combination of sensors 124 can be used. The values of the data streams can be interpreted directly, or using mathematical operations such as averaging, trend analysis, function estimation and probability calculation” [0090], “an event can be triggered when the speed of the bus exceeds the speed limit in a particular area within a predetermined period of time during the day. In this case, data streams from a speedometer, a GPS receiver and clock on the bus will be analysed.” [0091]) is met (“when triggered by an external signal received from the data administration subsystem 120. As will be explained below, the data administration subsystem 120 detects an event by analyzing multiple data streams collected by a plurality of sensors 124 having no direct physical connection with the camera 102.” [0057], “In this case, an identifier is allocated to each event and the captured video footage, and can be 30 transmitted with time and date information to the data administration subsystem 120 for subsequent processing.” [0058]);
the digital content data collected is provided to the database (“the processor 122 records data streams collected by the sensors 124 and adds them to a database record associated with the detected event” [0098], “identifier of video footage associated with the detected event based on the trigger information (data in the IP packets) which is also added into the database” [0098]), wherein 
the database is located on at least one of the network, a server, a smartphone and other computing device (“the user interface is a personal computer 166 or mobile user equipment 168 having access to the camera 100, data administration 120 and distributed input/ output 140 subsystems via the Internet 20” [0116], “searching video footage index and downloading index to a computer-readable medium;” [0122], “reviewing captured or live JPEG images and video footage;” [0123], as such the database must reside on the Internet since it is accessible by the user interface) which utilizes a process of determining whether to authenticate the collection machine as an authorized source of the digital content data (“To ensure the information received by the camera 102 is the same as that generated by the data administration 120 and distributed input/output 140 subsystems, stringent password protected program is used to limit access to camera settings that determine the IP address of the component that information is from.” “HTTP requests and acknowledge IP notifications that requires correct user name and password from the camera 102 to the subsystems 120, 140 are also used. By 'handshaking' the separate devices, the programmed source and destination for the information path is assured” [0131]-[0132]).
Wright does not directly disclose
wherein the one or more collection targets identified by the threshold is an infirm or elderly person and the digital content data includes at least one of physiological statistics, cognitive data, interaction with set tasks, and interaction with tests, wherein the cognitive data includes response time.
Gobeyn teaches
one or more collection targets (“subject,” [0053]) identified by a threshold (“entered field of view,” [0053]) is an infirm or elderly person (“When physiological monitoring system 300 determines that a potential subject has entered the field of view of a camera 120, an initial image capture process 540 would cause camera 120 to acquire an initial image, with assistance from the user tracking process 515. Then using a subject identification process 510, which can access semantic identity data and can employ face recognition software, audio recognition software, or other techniques, to determine whether an individual is a known subject of interest.” [0053], “data that a given subject has known or suspected physiological conditions, such as Alzheimer's or anorexia” [0079], “A user 10 can alert or tag the system with current wellness data (for example, that a family member does not feel well, is sick, has the measles, or is depressed) that the system might not otherwise have knowledge of” [0097]) and the digital content data includes at least one of physiological statistics (“wellness parameters 410 such as blood pressure and heart rate, blood oxygenation, blood glucose levels, or body temperature, can be measured” [0108]), cognitive data, interaction with set tasks, and interaction with tests, wherein the cognitive data includes response time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright by the features of Gobeyn and in particular to include in Wright, the features of wherein the one or more collection targets identified by the threshold is an infirm or elderly person and the digital content data includes at least one of physiological statistics, cognitive data, interaction with set tasks, and interaction with tests, wherein the cognitive data includes response time, as taught by Gobeyn.
A person having ordinary skill in the art would have been motivated to combine these features since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As to Claim 18, the Wright/Gobeyn combination discloses as discussed above.  Goebyn teaches wherein a collection target, of the one or more collection targets, is identified by proximity to the collection machine (“When physiological monitoring system 300 determines that a potential subject has entered the field of view of a camera 120, an initial image capture process 540 would cause camera 120 to acquire an initial image, with assistance from the user tracking process 515. Then using a subject identification process 510, which can access semantic identity data and can employ face recognition software, audio recognition software, or other techniques, to determine whether an individual is a known subject of interest.” [0053]).

As to Claim 19, the Wright/Gobeyn combination discloses as discussed above.  Wright further discloses wherein determining whether to authenticate includes determining that the digital content data from the collection machine that has been determined to be an authorized source is authenticated data that is directed to at least one of a library (“The index 128 is generally a comma separated values (CSV) file” [0103], see also [0100]), a vault and sub-vault (“To ensure the information received by the camera 102 is the same as that generated by the data administration 120 and distributed input/output 140 subsystems, stringent password protected program is used to limit access to camera settings that determine the IP address of the component that information is from.” “HTTP requests and acknowledge IP notifications that requires correct user name and password from the camera 102 to the subsystems 120, 140 are also used. By 'handshaking' the separate devices, the programmed source and destination for the information path is assured” [0131]-[0132]).

As to Claim 20, the Wright/Gobeyn combination discloses as discussed above.  
Wright does not directly disclose wherein the database includes a list, and the digital content data is compared with the list to determine if an alarm or alert should be sent out.
Gobeyn teaches database includes a list (“database 440 include a list of subjects 10, data regarding identifying attributes to recognize the subjects 10, and access controls associated with the subjects 10.” [0095]), and the digital content data is compared with the list to determine if an alarm or alert should be sent out (“by identification of individual users (user provided, face recognition, audio recognition, for example)” [0032], “access semantic identity data and can employ face recognition software, audio recognition software, or other techniques, to determine whether an individual is a known subject of interest” [0053], “concludes a capture data assessment process with a determination that it has potentially detected a meaningful trend or change for a given particular individual, then physiological monitoring system 300 can notify a local or remote user 10, a clinician, or other party” [0089], “how to…alert,” [0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wright/Gobeyn combination by the features of Gobeyn and in particular to include in Wright’s database in the Wright/Gobeyn combination, the features of a list, and the digital content data is compared with the list to determine if an alarm or alert should be sent out, as taught by Gobeyn.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to determine that care may need to be provided to an identified individual.

As to Claim 21, the Wright/Gobeyn combination discloses as discussed above.  Wright further discloses wherein the collection criteria is dynamically changing (“tasks can be performed by a user…” [0119], “configuration of trigger rules referred by the processor 122 and device 142 to detect an event, responses and notifications” [0121], since the user may change the trigger rules they are dynamically changing).

As to Claim 22, the Wright/Gobeyn combination discloses as discussed above.  Wright further discloses wherein the dynamically changing collection criteria is based on digital content data from a plurality of collection machines within the same network (“Searching and retrieval of the video footage may be based on one or more of the following search parameters” [0023], “trigger rules” [0026]).

As to Claim 25, the Wright/Gobeyn combination discloses as discussed above.  Gobeyn teaches the collection target is identified by one or more of voice, image (“When physiological monitoring system 300 determines that a potential subject has entered the field of view of a camera 120, an initial image capture process 540 would cause camera 120 to acquire an initial image, with assistance from the user tracking process 515. Then using a subject identification process 510, which can access semantic identity data and can employ face recognition software, audio recognition software, or other techniques, to determine whether an individual is a known subject of interest.” [0053]), key word, time of day, RFID tag, machine ID of devices associated with the collection-target or biometrics associated with the collection-target (see [0053] as in previous citation).

As to Claim 31, the Wright/Gobeyn combination discloses as discussed above.  
Wright does not directly disclose wherein the digital content is directed to a decision engine on at least one of the smartphone and the server configured to determine if a threshold value that represents that the collection target needs help or is in a dangerous situation is met.
Gobeyn teaches wherein the digital content is directed to a decision engine on at least one of the smartphone and the server configured to determine if a threshold value that represents that the collection target needs help or is in a dangerous situation is met (“If the inference engine 400 concludes a capture data assessment process with a determination that it has potentially detected a meaningful trend or change for a given particular individual, then physiological monitoring system 300 can notify a local or remote user 10, a clinician, or other party.” “Alerts and reports can be provided with varying degrees of urgency, ranging from "please take vitamins" or "please get less sun exposure" to harder recommendations, such as "please discuss with your physician next time you see them" to "please see your physician now".” [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wright/Gobeyn combination by the feature of Gobeyn and in particular to include the Wright/Gobeyn combination the feature of: wherein the digital content is directed to a decision engine on at least one of the smartphone and the server configured to determine if a threshold value that represents that the collection target needs help or is in a dangerous situation is met, as taught by Gobeyn. 
 A person having ordinary skill in the art would have been motivated to combine these features because this would help to ensure the safety of the collection targets. 

As to Claim 32, the Wright/Gobeyn combination discloses as discussed above.  Wright further discloses an alarm, wherein the alarm is triggered and sent to a contact, designated person, guardian, or authorities (“If an event is detected, a response will be generated, such as alerting the person responsible or activating an alarm.” [0136]).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gobeyn and further in view of Heath (US 2004/0064709 A1)(“Heath”).

As to Claim 24, the Wright/Gobeyn combination discloses as discussed above.  
Wright does not directly disclose the collection target is identified by the sensor via a chemical tag, DNA marker and biometric.
Heath teaches the collection target is identified ([0066]) by the sensor (scanner sensor 24) via a chemical tag (“chemical such as pheromones” [0049]), DNA marker (“Deoxyribonucleic Acid (DNA)” [0049]) and biometric (“fingerprint scan,” [0049])([0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wright/Gobeyn combination by the feature of Heath and in particular to include in Wright in the Wright/Gobeyn combination the feature of: the collection target is identified by the sensor via a chemical tag, DNA marker and biometric, as taught by Heath. 
 A person having ordinary skill in the art would have been motivated to combine these features because this would help to ensure the identity of the collection target thereby helping to increase the security of the system.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Gobeyn and further in view of Castro et al. (US 2014/0210590 A1)(“Castro”).

As to Claim 29, the Wright/Gobeyn combination discloses as discussed above.  
Wright does not directly disclose wherein the database is configured to be updated to provide identification of service providers, invited guests, and a delivery person including police, utility workers, domestic workers, and caregivers.
Castro teaches a database is configured to be updated (“Databases 413…updated constantly,” [0041], “An advantage of doing so is that, whenever Mr. Albert changes jobs, Yummy Pizza will update its private ID database 412, so that Mr. Albert will no longer be identified as a Yummy Pizza employee if he visits again” [0045]) to provide identification of service providers, invited guests, and a delivery person including police, utility workers, domestic workers, and caregivers (“1. Recognizing who's at a home's door step based on previous biometric identification.” [0020], “2. Storing biometric information of a stranger.” [0021], “5. Recognizing the "role" of a person based on pre-defined rules (i.e., this is an identified mail carrier, an identified pizza delivery person, an identified drugstore delivery person, my neighbor, a police officer),” [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wright/Gobeyn combination by the feature of Castro and in particular to include in Wright in the Wright/Gobeyn combination the feature of: wherein the database is configured to be updated to provide identification of service providers, invited guests, and a delivery person including police, utility workers, domestic workers, and caregivers, as taught by Castro. 
A person having ordinary skill in the art would have been motivated to combine these features because this would help to prevent unauthorized people from accessing a private location.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Castro.

As to Claim 33, Wright discloses a method for collecting criteria based digital content data about a collection target utilizing one or more autonomous or semi-autonomous (“the processor is operable to receive multiple data streams from the sensors, to analyse the received data streams to detect an event, to send a trigger to the camera to capture video footage when an event is detected by the processor;” [0006]) collection machines (processor 122 and cameras 102) in signal communication with a network (Internet 20)(Fig.1), the method comprising:
receiving a collection criteria (“trigger rules,” [0121]) for the one or more collection machines (processor 122 and cameras 102), wherein the collection criteria includes a criteria to collect the digital content data (video footage data, [0097]-[0098]) related one or more collection targets (“to send a trigger to the camera to capture video footage when an event is detected by the processor;…” [0006]),
collecting the digital content data (i.e. identifier of video footage 112, see Fig.1 and [0055] and “an identifier is allocated to each event and the captured video footage, and can be 30 transmitted with time and date information to the data administration subsystem 120 for subsequent processing” [0058]) from the one or more collection targets (i.e.: “tracking of individuals and objects within a…zone” [0136])([0090] and [0121]) with a sensor (sensors 124) associated with the one or more collection machines when the criteria is met (“the processor 122 analysing whether some predefined trigger rules associated with an event have been satisfied. Data streams from a combination of sensors 124 can be used. The values of the data streams can be interpreted directly, or using mathematical operations such as averaging, trend analysis, function estimation and probability calculation” [0090], “an event can be triggered when the speed of the bus exceeds the speed limit in a particular area within a predetermined period of time during the day. In this case, data streams from a speedometer, a GPS receiver and clock on the bus will be analysed.” [0091]), wherein the digital content data includes at least video (identifier of video footage 112, see Fig.1 and [0055] and [0098]) and at least one or a data, a location, and a time associated with a collection target of the collection targets (“In this case, an identifier is allocated to each event and the captured video footage, and can be 30 transmitted with time and date information to the data administration subsystem 120 for subsequent processing.” [0058], “GPS location” see Table under [0104]);
storing the digital content data collected to a database (“database,” [0098])(“the processor 122 records data streams collected by the sensors 124 and adds them to a database record associated with the detected event” [0098], “identifier of video footage associated with the detected event based on the trigger information (data in the IP packets) which is also added into the database” [0098]), wherein the database is located on at least one of the network, a server, a smartphone and other computing device (“the user interface is a personal computer 166 or mobile user equipment 168 having access to the camera 100, data administration 120 and distributed input/ output 140 subsystems via the Internet 20” [0116], “searching video footage index and downloading index to a computer-readable medium;” [0122], “reviewing captured or live JPEG images and video footage;” [0123], as such the database must reside on the Internet since it is accessible by the user interface);
determining whether to authenticate a collection machine of the one or more collection machines as an authorized source of the digital content data (“To ensure the information received by the camera 102 is the same as that generated by the data administration 120 and distributed input/output 140 subsystems, stringent password protected program is used to limit access to camera settings that determine the IP address of the component that information is from.” “HTTP requests and acknowledge IP notifications that requires correct user name and password from the camera 102 to the subsystems 120, 140 are also used. By 'handshaking' the separate devices, the programmed source and destination for the information path is assured” [0131]-[0132]).
Wright does not directly disclose updating the database to provide identification of service providers, invited guests, and a delivery person including police, utility workers, domestic workers, and caregivers.
Castro teaches updating the database (“Databases 413…updated constantly,” [0041], “An advantage of doing so is that, whenever Mr. Albert changes jobs, Yummy Pizza will update its private ID database 412, so that Mr. Albert will no longer be identified as a Yummy Pizza employee if he visits again” [0045]) to provide identification of service providers, invited guests, and a delivery person including police, utility workers, domestic workers, and caregivers (“1. Recognizing who's at a home's door step based on previous biometric identification.” [0020], “2. Storing biometric information of a stranger.” [0021], “5. Recognizing the "role" of a person based on pre-defined rules (i.e., this is an identified mail carrier, an identified pizza delivery person, an identified drugstore delivery person, my neighbor, a police officer),” [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wright by the feature of Castro and in particular to include in Wright the feature of: updating the database to provide identification of service providers, invited guests, and a delivery person including police, utility workers, domestic workers, and caregivers, as taught by Castro. 
 A person having ordinary skill in the art would have been motivated to combine these features because this would help to prevent unauthorized people from accessing a private location.

Response to Arguments
Applicant’s arguments filed in the August 2021 Remarks have been fully considered and are addressed below.
Regarding any outstanding rejections, Applicant does not challenge any matter specifically except to the extent of referring to the argument that there is no database in Wright that was raised in the Interview held in February 2021.  As noted in the respective rejection there is a database recited in Wright (“the processor 122 records data streams collected by the sensors 124 and adds them to a database record associated with the detected event. The processor 122 calculates an identifier of video footage associated with the detected event based on the trigger information (data in the IP packets) which is also added into the database.” [0098]).  Therefore, the argument is not found persuasive.

Conclusion
Applicant’s amendment to the claims filed on August 19, 2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046. The examiner can normally be reached Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.M/Examiner, Art Unit 3681                                                                                                                                                                                                        November 5, 2022

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §707.06 “Citation of Decisions, Orders Memorandums, and Notices” expressly authorizing examiners to cite to Commissioner’s Memorandums which have not yet been incorporated into the MPEP.
        
        2 Available at http://www.uspto.gov/patents/law/exam/memoranda.jsp